
	
		III
		111th CONGRESS
		1st Session
		S. RES. 296
		IN THE SENATE OF THE UNITED STATES
		
			September 30, 2009
			Mrs. Lincoln (for
			 herself, Mr. Crapo,
			 Mr. Kohl, Ms.
			 Collins, Mr. Dodd, and
			 Mr. Lautenberg) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			October 14, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating October 2009 as National
		  Work and Family Month.
	
	
		Whereas, according to a report by WorldatWork, a nonprofit
			 professional association with expertise in attracting, motivating, and
			 retaining employees, the quality of workers’ jobs and the supportiveness of
			 their workplaces are key predictors of workers' job productivity, job
			 satisfaction, and commitment to employers and of employers' ability to retain
			 workers;
		Whereas, according to the 2008 National Study of Employers
			 by the Families and Work Institute, employees in more flexible and supportive
			 workplaces are more effective employees, are more highly engaged and less
			 likely to look for a new job in the next year, and enjoy better overall health,
			 better mental health, and lower levels of stress than employees in workplaces
			 that provide less flexibility and support;
		Whereas, according to a 2004 report of the Families and
			 Work Institute entitled Overwork in America, employees who are
			 able to effectively balance family and work responsibilities are less likely to
			 report making mistakes or feel resentment toward employers and
			 coworkers;
		Whereas, according to the Best Places to Work in
			 the Federal Government rankings released by the Partnership for Public
			 Service and American University’s Institute for the Study of Public Policy
			 Implementation, work-life balance and a family-friendly culture are among the
			 key drivers of engagement and satisfaction for employees in the Federal
			 workforce;
		Whereas, according to a 2009 survey of college students by
			 the Partnership for Public Service and Universum USA entitled Great
			 Expectations! What Students Want in an Employer and How Federal Agencies Can
			 Deliver It, attaining a healthy work-life balance was an important
			 career goal of 66 percent of the students surveyed;
		Whereas a 2008 study by the Partnership for Public Service
			 entitled A Golden Opportunity: Recruiting Baby Boomers into
			 Government revealed that workers between the ages of 50 and 65 are a
			 strong source of experienced talent for the Federal workforce and that nearly
			 50 percent of workers in that age group find flexible work schedules
			 extremely appealing;
		Whereas finding a good work-life balance is important to
			 workers in multiple generations;
		Whereas employees who are able to effectively balance
			 family and work responsibilities tend to feel healthier and more successful in
			 their relationships with their spouses, children, and friends;
		Whereas 85 percent of wage and salaried workers in the
			 United States have immediate, day-to-day family responsibilities outside of
			 their jobs;
		Whereas, in 2000, research by the Radcliffe Public Policy
			 Center revealed that men in their 20s and 30s and women in their 20s, 30s, and
			 40s identified a work schedule that allows them to spend time with their
			 families as the most important job characteristic for them;
		Whereas, according to the 2006 American Community Survey
			 by the United States Census Bureau, 47 percent of wage and salaried workers in
			 the United States are parents with children under the age of 18 who live with
			 them at least half-time;
		Whereas job flexibility often allows parents to be more
			 involved in their children’s lives and research demonstrates that parental
			 involvement is associated with children’s higher achievement in language and
			 mathematics, improved behavior, greater academic persistence, and lower dropout
			 rates;
		Whereas the 2000 Urban Working Families study demonstrated
			 that a lack of job flexibility for working parents negatively affects
			 children’s health in ways that range from children being unable to make needed
			 doctors’ appointments to children receiving inadequate early care, leading to
			 more severe and prolonged illness;
		Whereas, from 2001 to the beginning of 2008, 1,700,000
			 active duty troops served in Iraq and 600,000 members of the National Guard and
			 Reserve (133,000 on more than one tour) were called up to serve in Iraq;
		Whereas, because so many of those troops and National
			 Guard and Reserve members have families, there needs to be a focus on policies
			 and programs that can help military families adjust to the realities that come
			 with having a family member in the military;
		Whereas research by the Sloan Center for Aging and Work
			 reveals that the majority of workers aged 53 and older attribute their success
			 as an employee by a great or moderate extent to having access to flexibility in
			 their jobs and that the majority of those workers also report that, to a great
			 extent, flexibility options contribute to an overall higher quality of
			 life;
		Whereas studies show that 1/3 of
			 children and adolescents in the United States are obese or overweight, and
			 healthy lifestyle habits, including healthy eating and physical activity, can
			 lower the risk of becoming obese and developing related diseases;
		Whereas studies report that family rituals, such as
			 sitting down to dinner together and sharing activities on weekends and
			 holidays, positively influence children’s health and development and that
			 children who eat dinner with their families every day consume nearly a full
			 serving more of fruits and vegetables per day than those who never eat dinner
			 with their families or do so only occasionally;
		Whereas unpaid family caregivers will likely continue to
			 be the largest source of long-term care services in the United States for the
			 elderly;
		Whereas the Department of Health and Human Services
			 anticipates that by 2050 the number of such caregivers will reach 37,000,000,
			 an increase of 85 percent from 2000, as baby boomers reach retirement age in
			 record numbers; and
		Whereas the month of October is an appropriate month to
			 designate as National Work and Family Month: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates
			 October 2009 as National Work and Family Month;
			(2)recognizes the
			 importance of work schedules that allow employees to spend time with their
			 families to job productivity and to healthy families;
			(3)urges public
			 officials, employers, employees, and the general public to work together to
			 achieve more balance between work and family; and
			(4)calls upon the
			 people of the United States to observe National Work and Family Month with
			 appropriate ceremonies and activities.
			
